J       k4 .
                                                        1:42
                                                                                       07/14/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0179



                              No. DA 21-0179


STATE OF MONTANA,

         Plaintiff and Appellee,                                     FILED
v.
                                                                      JUL 1 4 2021
                                                                    Bowen Greenw000
DOMINGO JOSE PALAFOX,                                             Clerk of Supreme Cour.
                                                                     State of Montana


         Defendant and Appellant.


                                    ORDER


      Upon consideration of Appellant's motion for extension oftime, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension
of time to and including August 18, 2021, within which to prepare, file,
and serve Appellant's opening brief on appeal.
      DATED this lirkl day ofJuly, 2021.
                                                 For the Court,




                                                 Chief Justice




                                   ORDER GRANTING MOTION FOR EXTENSION OF TIME
                                                                             PAGE 1